DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/04/2021.  These drawings are Acceptable.
Claim Objections
The objection of claim 3 seen in the prior Non-Final rejection dated 10/08/2020 has been withdrawn, provided applicant has amended claim 3 as suggested by the examiner.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims in claim set dated 01/04/2021 have resolved all of the claim rejections issued under 35 U.S.C. 112(b) seen in the prior Non-Final rejection dated 10/08/2020. Therefore, the claim rejections issued under 35 U.S.C. 112(b) have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior Non-Final rejection dated 10/08/2020. Relied on Bouldud et al. US 
In addition, Richard Hutchins US 5944001 A (Hutchins) was relied on in the rejection of claims 1 and 2 under 35 USC 102(a)(1), where Hutchins discloses an engine comprising a breather chamber (Title, Figures 1 and 3), wherein the breather chamber includes: a plurality of breather inlet chambers (40, 41) each having a breather inlet (9) which opens on a bottom wall (7); an oil separation chamber (8) where blow-by gases flown out from the plurality of breather inlet chambers merge together and oil separation is performed; and a breather outlet (36), wherein a ceiling wall of each 
In the most recently amended claim set submitted on 01/04/2021 claim 2 was cancelled and most of the limitations of claim 2 were added to claim 1. In addition, claim 1 was amended to further include the ceiling wall of each of the near-side chamber portions is formed evenly along a same level, and each of the stepped portions is formed between the ceiling wall of each of the remote- side chamber portions and the ceiling wall of each of the near-side chamber portions, and the respective breather inlet is opened at each of the near-side chamber portions and faces the ceiling wall of each of the near-side chamber portions.
Bouldud, Hutchins nor any of the additional prior art of record disclose a breather chamber, wherein the breather chamber includes: a plurality of breather inlet chambers, the respective breather inlet chambers each have: a remote-side chamber portion which is disposed remote from the oil separation chamber; and a near-side chamber portion which is disposed near the oil separation chamber, and a ceiling wall of each of the near-side chamber portions is disposed lower than a ceiling wall of each of the remote-side chamber portions with each of stepped portions, the ceiling wall of each of the near-side chamber portions is formed evenly along a same level, and each of the stepped portions is formed between the ceiling wall of each of the remote- side chamber portions and the ceiling wall of each of the near-side chamber portions, and the respective breather inlet is opened at each of the near-side chamber portions and faces the ceiling wall of each of the near-side chamber portions. Therefore, a notice of allowance has been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130312720 A1 Figure 7 depicts a portion of a separation chamber with a stepped portion and a level lower near chamber ceiling.
US 10927731 B2 Figures 4 and 5 depicts a portion of a separation chamber with a level lower near chamber ceiling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A KESSLER/Examiner, Art Unit 3747